department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa apjp br2 btwarren wta-n-117530-00 uilc internal_revenue_service national_office service_center advice memorandum for associate area_counsel sb_se austin texas cc sb aus from assistant chief_counsel administrative provisions and judicial practice cc pa apjp subject claim for the benefit of indian wards this responds to your request for significant advice dated date in connection with a question posed by the submission processing function of the austin service_center issue sec_1 with regard to the claim_for_refund of an indian ward is the period of limitations established by sec_6511 of the internal_revenue_code code tolled until such indian ward has the restrictions removed from his or her indian trust lands if restricted status is removed from some but not all of an indian ward’s land does the statute_of_limitations commence with respect to the portion of the land that has become unrestricted with regard to the claim_for_refund filed on behalf of a decedent indian ward who died owning restricted indian trust land does the period of limitations commence upon the death of the indian ward conclusions wta-n-117530-00 yes the period of limitations established by sec_6511 is tolled until such indian ward has the restrictions removed from his or her indian trust lands no only the removal of restrictions for the entire amount of an indian ward’s land will commence the statute_of_limitations in sec_6511 no the period of limitations established by sec_6511 does not commence upon the death of the indian ward facts members of a number of indian tribes throughout the united_states own indian trust land indian trust land cannot be alienated by its indian owners without permission of the united_states as the united_states serves in effect as trustee for indians who own such restricted trust land indians owning restricted trust land have been considered wards of the government in the 1920's 1930's and 1940's a number of indian superintendents acting as fiduciaries for indian wards executed a variety of contracts such as oil leases sales of timber and the like to obtain payments for_the_use_of these trust lands these superintendents erroneously filed income_tax returns showing tax_liabilities arising for profits arising from these contracts these profits were later determined to be exempt from taxation the indian wards or their heirs have filed claims for refund with the internal_revenue_service regarding these erroneous payments of tax for exempt_income these claims for refund are made decades after the underlying return was filed and the tax was erroneously paid the question now arises again whether to pay these claims for refund discussion issue statutes and cases affecting restricted indians are to be interpreted liberally and in favor of the restricted indian who is potentially adversely affected the supreme court has stated the construction instead of being strict is liberal doubtful expressions instead of being resolved in favor of the united_states are to be resolved in favor of a weak and defenseless people who are wards of the nation and dependent wholly upon its protection and good_faith this rule_of construction has been recognized without wta-n-117530-00 exception for more than a hundred years and has been applied in tax cases 224_us_665 56_led_941 32_sct_565 quoted in 247_fsupp_533 d kan aff’d 370_f2d_791 10th cir we are mandated to use this liberal rule_of construction in considering the applicable provisions of the code and the relevant cases sec_6511 provides that a claim_for_refund shall be filed within three years from the date the return is filed or two years from the date the tax is paid this section further provides that the amount of any refund will be limited to the tax paid within three years of filing the claim plus any extensions if the claim is filed within three years of the date the return is filed if the claim is filed more than three years after the return is filed then the amount of the refund is limited to the tax that was paid within two years of the date the claim is filed sec_6511 does not apply to some categories of claims for refund by indian wards in revrul_61_11 1961_1_cb_724 the service concluded that an indian ward’s claim may be allowed without reference to the statute_of_limitations where such claim_for_refund is filed for taxes that were paid_by an indian superintendent on tax-exempt_income directly derived from allotted and restricted indian lands the reasoning for this decision has a long history finding its first expression in the opinion of attorney_general later justice harlan f stone who upon ruling with respect to similar claims by indian wards observed that the governmentally appointed agent - i refer to the superintendent - having paid this money over failed to discover the irregularity of his action within the five-year period provided by the income_tax statutes as the limitation period for making claims for recovery the indian is not to blame for this and if the government could take advantage of the mistake of its own agent in this regard it could go just one step farther and in the interests of its revenue instruct the superintendent to allow such claims to lapse op att’y gen in revrul_68_172 1968_1_cb_563 the service held that claims for refund may be allowed without reference to the statute_of_limitations even where the indian ward pays the tax on his or her own so long as the superintendent files the underlying return if an indian both pays the tax and files the underlying return then revrul_68_172 provides that sec_6511 will apply this ruling is obviously consistent with the reasoning underlying revrul_61_11 namely that the government should not assert the statute_of_limitations against a taxpayer whose return was erroneously prepared by the government’s own agent however when wta-n-117530-00 an indian files his or her own return there exists no relationship dependent on a government agent that justifies the tolling of the statute_of_limitations as in the situation where an indian files the return there is no basis to avoid application of sec_6511 when the indian was not restricted at the time the return was filed it has long been held by both the service and the courts that the statute_of_limitations applies to unrestricted indians similarly as it applies to other citizens g_c_m c b vi-1 affirmed in revrul_61_11 stated with respect to unrestricted indians t here is no reason for the application of a preferential rule to them and they should be treated after removal of restrictions in the same manner as every other citizen additionally the courts that have considered the issue of the application of the statute_of_limitations to claims for refund by indian wards and former indian wards have consistently held that while the government cannot invoke the statute_of_limitations against indian wards holding restricted lands such a preferential rule does not apply to indians not holding restricted lands see 27_f2d_284 8th cir no relation of guardian and ward exists and therefore no preferential statute_of_limitations rule exists where all restrictions on voluntary disposal of land are removed 227_fsupp_552 w d okla restricted indian is a ward of the government and a refund claim can be filed at any time dodge v united_states ct_cl accepting rule_of nash court noting that richards involved the claim of an unrestricted indian daney v united_states f_supp pincite the running of the three-year period for the filing of refund claims did not commence until after taxpayer’s noncompetence restrictions were removed reiterating that we interpret these aforementioned authorities liberally and in favor of the restricted indian who is potentially adversely affected it follows that the period of limitations begins to run when restrictions are removed from the lands of a restricted indian the district_court of kansas explicitly stated this in its ruling in daney the preferential status afforded indian wards under sec_6511 does not last in perpetuity but rather ceases to exist upon the removal of the restrictions on their land issue we conclude that the statute_of_limitations does not commence with respect to situations involving an indian ward having the restricted status removed from some but not all of the indian ward’s land the authorities discussed above do not distinguish between an indian possessing restricted lands from an indian possessing both restricted and unrestricted lands an indian ward possessing any wta-n-117530-00 amount of restricted lands remains as a ward of the government in the same dependent position that mandates the favorable statute_of_limitations treatment as the indian ward remains a restricted indian as long as he or she possesses some restricted land the indian ward can continue to file a claim_for_refund at any time as provided by rev_rul otherwise the period of limitations for the underlying return would be bifurcated some of the income reflected on the return would enjoy favorable treatment under sec_6511 but other income would not this bifurcation would be inconsistent with the principle that one’s total income_tax_liability for each taxable_year constitutes a single unified cause of action regardless of the variety of contested issues and points that may bear on the final computation 612_f2d_166 5th cir cited in 178_f3d_465 7th cir issue the resolution of the statute_of_limitations issue with respect to these claims for refund has an additional aspect that was not a factor in cases such as daney namely we can expect many of these claims for refund to be made on behalf of a decedent we have considered whether the limitations_period of sec_6511 would commence upon the death of an indian ward or at the later time of the initiation of administrative probate for the decedent this issue has not been addressed in prior cases in the context of claims for refund for income taxes paid_by a decedent indian ward the nash decision cited above however involved the favorable treatment of a claim_for_refund for estate_taxes by heirs who were also restricted indian wards in their own right see nash f_supp pincite we conclude that the period of limitations imposed by sec_6511 does not commence upon the death of an indian ward we further conclude that the period of limitations does not commence upon the initiation of administrative probate for the decedent provided that all of the heirs or beneficiaries of the decedent are restricted indians in their own right if all the heirs or beneficiaries of the decedent claims for refund filed on behalf of a decedent must comply with the requirements of sec_301_6402-2 of the regulations on procedure and administration by providing proof of the representative capacity of the person making the claim_for_refund we understand that you are going to submit an additional written request with respect to the application of sec_301_6402-2 administrative probate for restricted indains is conducted before the department of interior agency superintendents perform a function similar to executors or administrators under state law felix cohen handbook of federal indian law wta-n-117530-00 are restricted indians in their own right the reason for providing the favorable treatment under sec_6511 remains unchanged from the situation in rev_rul this is consistent with the district court’s ruling in nash where all of the decedent’s heirs were restricted indians see nash f_supp pincite the attorney assigned to this matter is brinton t warren who can be reached at curtis g wilson by judith m wall chief branch should you encounter situations in which any heirs or beneficiaries of a decedent indian ward are not restricted indians you should request case specific advice
